Case: 12-1405   Document: 11     Page: 1   Filed: 11/21/2012




           NOTE: This order is nonprecedential.

   mniteb ~tate~ QCourt of ~peaI~
       for tbe jfeberaI QCircuit

                  CHIKEZIE OTTAH,
                   Plaintiff-Appellant,
                            v.
           1ST MOBILE TECHNOLOGIES,
                Defendant-Appellee.


                        2012-1405


   Appeal from the United States District Court for the
Southern District of New York in case no. 10-CV-7296,
Judge Colleen McMahon.


                      ON MOTION


  Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                         Judges.
PER CURIAM.
                       ORDER
   The court construes Chikezie Ottah's document as a
motion to reinstate the appeal that was dismissed on
June 14, 2012 for failure to file his brief. First Mobile
Technologies responds. The time to request reconsidera-
Case: 12-1405     Document: 11      Page: 2   Filed: 11/21/2012




CHlKEZIE OTTAR v. 1ST MOBILE TECHNOLOGIES                  2

tion of that order has passed. Fed. Cir. R. 45(a) (reconsid-
eration of a dismissal due to failure to comply with the
rules must be filed within 14 days of the dismissal).
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is denied.
                                     FOR THE COURT


                                     lsI Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26